Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:

WHATABURGER RESTAURANTS, LP,

                            Relator.

§
 
§
 
§
 
§
 
§
 
 § 




No. 08-10-00250-CV

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator seeks a writ of mandamus, arguing that the trial court applied the wrong standards
in granting a motion for new trial based on juror misconduct.  An order granting a new trial is subject
to mandamus review if the trial court fails to specify the reasons for ordering the new trial.  See In re
Columbia Med. Ctr., 290 S.W.3d 204, 215 (Tex. 2009)(orig. proceeding)(“Broad statements such
as ‘in the interest of justice’ are not sufficiently specific.”).  But the merits of the grounds stated in
the order are not reviewable by mandamus.  See In re Toyota Motor Sales, U.S.A., Inc., ___ S.W.3d
___, ___, No. 08-09-00293-CV, 2010 WL 3787623, at *3 (Tex.App.--El Paso, Sept. 29, 2010, orig.
proceeding). 
            In this case, the trial court complied with Columbia Medical Center by giving specific
reasons for concluding that a new trial was warranted as a result of juror misconduct.  Accordingly,
the petition for a writ of mandamus is denied.

December 8, 2010                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating